Curia, per O’Neall, J.
The attempt, in this case, to shew a sufficient render, in discharge of the bail, utterly failed. All of our cases, from Bomar vs. Poole, (2 Speers, 120,) to Douglass vs. Owens, (a) decided here last term, shew this. As is said, in *443Moyers vs. Center, (2 Strob. 446,) the proof “ does not shew an actual, honest delivery of Bowman into the custody of the sheriff, so as clearly to make the sheriff liable for a subsequent escape.”
There was no designation of the case in which there was a render ; there is no certain proof that the render, such as it was, was made to Wilder before or after he went out of office.
To discharge the bail under such proof, would leave the plaintiff remediless. For the great probability is, that Wilder could not be made liable for an escape.
The motion for a new trial is granted,
Evans, Wardlaw, Frost, Withers and Whitner, JJ. concurred.

Motion granted.


 Ante p. 149.